Citation Nr: 0524964	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-02 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to a compensable initial rating for erectile 
dysfunction (secondary to service-connected diabetes mellitus 
type II).



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from January 1968 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Providence, 
Rhode Island, Regional Office (RO) that granted service 
connection for erectile dysfunction, secondary to service-
connected diabetes mellitus type II.  The initial disability 
rating was 0 percent (noncompensable), and appellant contends 
that a compensable initial rating is warranted.

As the disability rating under review is an initial rating, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.


FINDINGS OF FACT

1.  Appellant has been granted service connection for 
erectile dysfunction secondary to service-connected diabetes 
mellitus type II.  As compensation for erectile dysfunction 
he was granted special monthly compensation for loss of use 
of a creative organ.

2.  The service-connected erectile dysfunction, secondary to 
diabetes mellitus, does not result in the loss of the glans 
of the penis, or more than half the penis, or a penile 
deformity, or any genitourinary dysfunction that is 
separately compensable under the rating schedule.   

3.  Appellant's erectile dysfunction has not resulted in 
frequent hospitalization or a marked interference with 
employment.




CONCLUSION OF LAW

Criteria for a compensable initial rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.115(b), 
Diagnostic Codes 7520, 7521, 7522 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for erectile dysfunction was received in 
January 2003; the rating decision currently being appealed 
was issued in July 2003.  RO sent appellant a VCAA duty-to-
assist letter in February 2003, prior to the rating decision, 
and another VCAA duty-to-assist letter in October 2003 during 
the pendancy of this appeal.  Neither of these two duty-to-
assist letters expressly satisfied the fourth element ("give 
us everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, the 
Statement of the Case (SOC) in January 2004, and the 
Supplemental Statement of the Case (SSOC) in March 2004 all 
listed the evidence on file that had been considered in 
formulation of the decision.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from those medical providers that appellant 
identified as having potentially relevant evidence for 
development.  Appellant was afforded several VA medical 
examinations to determine the etiology and severity of his 
diabetes-related conditions.  Finally, appellant was advised 
of his right to testify in a hearing before RO or before the 
Board, but he has not opted to do so.  The Board accordingly 
finds that VA's duty to assist has been satisfied in regard 
to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant had a VA examination for diabetes mellitus in June 
2003, during which he reported erectile dysfunction.  The 
examiner stated that based on appellant's history and the 
review of physical findings there was evidence of diabetes-
related neurological abnormalities of peripheral neuropathy 
and erectile dysfunction.

RO issued a rating decision in July 2003 that granted service 
connection for diabetes mellitus type II with history of 
anterior ischemic optic neuropathy, associated with herbicide 
exposure, with a rating of 20 percent disabling.  The same 
rating decision granted service connection for erectile 
dysfunction, rated as noncompensable (0 percent disabling) 
but granted a special monthly compensation based on loss of 
use of a creative organ.  

Appellant submitted a Notice of Disagreement (NOD) in regard 
to erectile dysfunction in September 2003.  The NOD states 
that appellant had not previously sought medical treatment 
for the erectile dysfunction because the subject was too 
painful and embarrassing for discussion.

Appellant's wife submitted a statement in January 2004 
asserting that intimate relations between herself and 
appellant were not normal, because appellant had difficulty 
achieving an erection.  Appellant had tried numerous 
alternatives, to no avail.

III.  Analysis

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Further, there is a legal distinction 
between a claim for an "original" rating and an 
"increased" rating claim; an appeal from an original 
assignment of a disability rating requires review of the 
entire time period involved, and contemplates "staged 
ratings" where warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Since this is an appeal of the original 
disability rating, the Board will consider the severity of 
appellant's disability on and after the effective date of 
service connection.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the disability being rated is erectile 
dysfunction, a genitourinary condition.  Genitourinary 
dysfunctions are rated under 38 C.F.R. § 4.115a; specific 
rated dysfunctions are renal dysfunction, voiding 
dysfunction, urinary frequency, obstructed voiding, and 
urinary tract infection, but not erectile dysfunction.  Since 
there is no evidence that appellant has any symptoms of the 
listed dysfunctions, 38 C.F.R. § 4.115a does not provide a 
vehicle for rating appellant's disability even by analogy.  

Genitourinary diagnosed disabilities are rated under 
38 C.F.R. § 4.115b, Diagnostic Codes 7500 to 7542.  Again, 
there is no specific diagnostic code for erectile 
dysfunction.  The nearest approximate code is Diagnostic Code 
7520 (deformity of penis, with loss of erectile power), rated 
as 20 percent disabling, but there is no evidence in this 
case that appellant has any actual deformity of the penis.  
The other diagnostic codes are even less appropriate: 
Diagnostic Code 7520 (removal of half or more of the penis), 
Diagnostic Code 7521 (removal of the glans penis), Diagnostic 
Code 7523 (complete atrophy of the testes), and Diagnostic 
Code 7524 (removal of both testes) are all inappropriate for 
rating even by analogy because there is no indication of a 
physical injury to appellant's genital area.  However, all 
these diagnostic codes have a note that directs the rater to 
consider whether the beneficiary is entitled to special 
monthly compensation under 38 C.F.R. § 3.350, and that is 
what RO did in this case.

38 C.F.R. § 3.350(a)(1) authorizes special monthly 
compensation for loss of use of a creative organ; the rate of 
payment is set by 38 U.S.C.A. § 1114(k) (2002).  RO granted 
special monthly compensation under 38 C.F.R. § 3.350(a) but 
noted there is no schedular provision for compensable rating 
under the diagnostic codes of the rating schedule.  Appellant 
was advised in the Supplemental Statement of the Case (SSOC) 
that he had been granted special monthly compensation and 
that there is no schedular entitlement to a compensable 
rating for erectile dysfunction.

The Board notes that appellant's VA Form 9, and the letter 
from appellant's wife, both appear to assume that VA does not 
believe that appellant has erectile dysfunction.  RO has 
informed appellant that VA does believe that appellant has 
erectile dysfunction, and that the special monthly 
compensation is the most appropriate (indeed, the only) means 
by which VA can compensate appellant for that condition.  It 
is not shown to interfere with employment.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization for this 
disorder or that the physical manifestations of the disorder 
caused marked interference with employment beyond that 
envisioned by the rating schedule.  Extraschedular rating is 
therefore not appropriate in this case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
rating.  For this reason, the doctrine of reasonable doubt is 
not for application.


ORDER

Increased (compensable) initial rating for erectile 
dysfunction is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


